        CASE 0:20-cv-02074-NEB-BRT Doc. 48 Filed 03/26/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


BRIAN MART, Individually and on Behalf
of All Others Similarly Situated,                            Civ. No. 20-2074 (NEB/BRT)

      Plaintiff,

v.                                               ORDER EXTENDING DEADLINES
                                                TO FILE AN AMENDED COMPLAINT
TACTILE SYSTEMS TECHNOLOGY,                          AND RESPOND THERETO
INC., et al.,

      Defendants.


      Based upon the Joint Stipulation to Extend Deadlines to File an Amended

Complaint and Respond Thereto filed by the parties on March 26, 2021 (Doc. No. 46),

IT IS HEREBY ORDERED that:

      1. Lead Plaintiff shall file and serve its Amended Complaint by April 19, 2021.

      2. Defendants shall file and serve their motion or motions to dismiss or otherwise

respond to the Amended Complaint by June 18, 2021.

      3. Lead Plaintiff shall file and serve its opposition or oppositions to Defendants’

motion or motions to dismiss, if any, by August 18, 2021.

      4. Defendants shall file and serve their replies to Lead Plaintiff’s opposition or

oppositions, if any, by September 22, 2021.



DATED: March 26, 2021                    _s/ Becky R. Thorson________________
                                         BECKY R. THORSON
                                         United States Magistrate Judge
